Citation Nr: 0730475	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date, earlier than 
September 8, 2003, for a non-service-connected disability 
pension with aid and attendance benefits, including 
consideration of annual medical expenses.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted a non-service-connected pension with aid and 
attendance benefits, effective September 8, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, remand for the scheduling of a 
Board hearing is necessary. 

In a May 2005 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO.  In 
correspondence in June 2005 and in June 2007, the veteran and 
his representative stated that they did not intend to present 
further argument and that the appeal should be forwarded to 
the Board.  However, in a June 2007 statement in support of 
claim, the veteran's representative waived consideration of 
additional evidence by the RO including "testimony to be 
presented during my hearing with BVA." 

The Board concludes that the veteran currently desires the 
opportunity for a hearing before the Board sitting at the RO.  
38 C.F.R. § 20.700 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before the Board sitting at the RO at the 
next appropriate opportunity.  

2.  Upon completion of the hearing or if 
the veteran fails to appear without good 
cause shown, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



